DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the second buffer transistor is coupled to the second plurality of photodiodes to generate a second output signal in response to charge photogenerated by the second plurality of photodiodes in response to the incident light; and a driver coupled to receive the first and second output signals to generate a total output signal in response to a combination of the first and second output signals, wherein an influence of the first output signal dominates an influence of the second output signal in the total output signal in response to the first threshold voltage being less than the second threshold voltage.
Regarding claim 16, prior art of record does not teach a second buffer transistor having a second threshold voltage, wherein the first threshold voltage is less than the second threshold voltage, wherein the second buffer transistor is coupled to the second plurality of photodiodes to generate a second output signal in response to charge photogenerated by the second plurality of photodiodes in response to the incident light; and a control circuitry coupled to the pixel array to control operation of the pixel array; and a readout circuitry coupled to the pixel array to read out the first and second output signals from the pixel array, wherein the readout circuitry includes a driver coupled to receive the first and second output signals to generate a total output signal in response to a combination of the first and second output signals, wherein an influence of the first output signal dominates an influence of the second output signal in the total output signal in response to the first threshold voltage being less than the second threshold voltage, wherein the image data is generated in response to the total output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20180294306 and 20190141255 are in related field of invention but they do not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5hpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK